Name: Regulation (EC) No 1182/1999 of the European Parliament and of the Council of 10 May 1999 amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States with a view to reducing the data to be provided
 Type: Regulation
 Subject Matter: trade;  economic analysis;  trade policy;  information and information processing
 Date Published: nan

 Avis juridique important|31999R1182Regulation (EC) No 1182/1999 of the European Parliament and of the Council of 10 May 1999 amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States with a view to reducing the data to be provided Official Journal L 144 , 09/06/1999 P. 0001 - 0003REGULATION (EC) No 1182/1999 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 10 May 1999amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States with a view to reducing the data to be providedTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3), in the light of the joint text approved by the Conciliation Committee on 13 April 1999,(1) Whereas, pursuant to Regulation (EEC) No 3330/91(4), the Community and the Member States have been compiling statistics relating to the trading of goods between Member States (Intrastat) during the transitional period beginning on 1 January 1993 and ending on the date of changeover to a unified system of taxation in the Member State of origin;(2) Whereas the simplification of legislation for the internal market, as formulated in the SLIM (simpler legislation for the internal market) initiative, aims to improve enterprises' competitiveness and job-creation potential;(3) Whereas the simplification of the Intrastat system was chosen as a SLIM pilot project, and specific proposals formulated by the SLIM-Intrastat Working Party with a view to reducing the burden on providers of statistical information which were contained in a communication to the European Parliament and to the Council have been endorsed by those institutions;(4) Whereas limiting the information on declarations, while maintaining an acceptable level of information for users, is a prime means of reducing the burden on providers of statistical information;(5) Whereas deletion of the mode of transport and the delivery terms is one of these simplification measures; whereas, however, reporting of the country of origin, the region of origin and/or the region of destination is of particular benefit to many users and should therefore be retained;(6) Whereas it is important to simplify the combined nomenclature to be used on a uniform basis in both intra-Community and external trade, so as to make it easier to apply the system - in particular for small and medium-sized undertakings; whereas in this context the results of the on-going discussions conducted by the Commission with Member States and European trade and industry organisations in the SLIM framework should be taken into account, preserving the principle of one single nomenclature;(7) Whereas it is necessary for certain Member States to require reporting of delivery terms, the presumed mode of transport and the statistical procedure; whereas certain Member States may wish to have reports other than those needed for information forming part of the Community statistical system; whereas, however, it is desirable for thresholds below which Member States may not prescribe such statistical data to be set in accordance with Article 30 of Regulation (EEC) No 3330/91 in order to avoid a disproportionate burden for small and medium-sized undertakings;(8) Whereas, in order to meet the expectations of the providers of statistical information and take account of the Member States' differing administrative structures, national administrations should be afforded greater flexibility in laying down the deadlines for the transmission of declarations,HAVE ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3330/91 is hereby amended as follows:1. Article 13(1) shall be replaced by the following: "1. The statistical information required by the Intrastat system shall be covered in periodic declarations to be sent by the party responsible for providing the information to the competent national departments, under conditions which the Commission shall lay down pursuant to Article 30."2. Article 23 shall be amended as follows:(a) in paragraph (1) the points (f) and (g) shall be deleted;(b) paragraph 2 shall be replaced by the following: "2. Member States may prescribe that the following additional data be provided on the statistical data medium:(a) in the Member States of arrival, the country of origin; however, that information may only be prescribed within the limits of Community law;(b) in the Member State of dispatch, the region of origin; in the Member State of arrival, the region of destination."(c) paragraph 3 becomes paragraph 4 and the following new paragraph 3 shall be inserted: "3. In the case of providers of statistical information whose annual value of arrivals or dispatches falls below the thresholds fixed by the Commission in accordance with the procedure established under Article 30, it shall not be prescribed that data other than those listed in paragraphs 1 and 2 be provided for such arrivals or dispatches on the statistical data medium.Apart from the data provided for in paragraphs 1 and 2, Member States may, solely in respect of providers of statistical information with dispatches or arrivals of an annual value in excess of the above thresholds, prescribe that the following additional data be provided on the statistical data medium:(a) the delivery terms;(b) the presumed mode of transport;(c) the statistical procedure."(d) the following paragraph shall be added: "5. The Commission shall ensure publication of a list of the data required of providers of statistical information by the Member States, as well as the thresholds referred to in paragraph 3, in the Official Journal of the European Communities."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 May 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentH. EICHEL(1) OJ C 203, 3.7.1997, p. 10, amended by OJ C 171, 5.6.1998, p. 12.(2) OJ C 19, 21.1.1998, p. 49.(3) Opinion of the European Parliament of 1 April 1998 (OJ C 138, 4.5.1998, p. 89). Council common position of 20 July 1998 (OJ C 285, 14.9.1998, p. 1). Decision of the European Parliament of 16 December 1998 (OJ C 98, 9.4.1999, p. 153). Council Decision of 22 April 1999. Decision of the European Parliament of 7 May 1999.(4) OJ L 316, 16.11.1991, p. 1. Regulation as amended by Commission Regulation (EEC) No 3046/92 (OJ L 307, 23.10.1992, p. 27).Council statementThe Council will examine the proposal for a European Parliament and Council Regulation amending Council Regulation (EC) No 3330/91 on the statistics relating to the trading of goods between Member States, with specific reference to the nomenclature of products, preserving the principle of one single nomenclature and taking into account the amendments of the European Parliament and the results of the ongoing discussions conducted by the Commission in the SLIM framework.Commission statementTaking into account the report from the Working Group on Statistics approved by the Ecofin Council on 18 January 1999, the Commission will submit to the European Parliament and the Council a report on the Intrastat system before the end of 1999; the report will consider the results of studies and work under the SLIM/Intrastat initiative, in particular with reference to quality and burdens on businesses, and will include implications for the activities under the Edicom programme. The Commission will propose any amendment to Council Regulation (EEC) No 3330/91 it considers necessary.